Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 CASANDRA PASTRANA, and
 TAYLOR GARTENMAYER ,                                                CASE NO.:
          Plaintiffs,

 v.

 LEVEL UP FITNESS, LLC,
 GROWTH FITNESS, LLC and
 JEFFREY LESSEGUE, as aider and abettor,
                   Defendants
 _____________________________________/

                                          COMPLAINT
                                      (Jury Trial Demanded)

        Plaintiffs, CASANDRA PASTRANA and TAYLOR GARTENMAYER (“Plaintiffs”), by

 and through their attorneys, bring this Complaint against Defendants, LEVEL UP FITNESS, LLC,

 GROWTH FITNESS, LLC and JEFFREY LESSEGUE as an aider and abettor, pursuant to the

 Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and states as follows:

                                        INTRODUCTION

        1.      Plaintiffs bring this suit pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201

 et seq. (“FLSA”), the Florida Minimum Wage Act, F.S. 448.01 et seq. (“FMWA”), the Federal,

 Florida and Miami-Dade County Wage Theft Prevention Acts (“WTPA”), and all other local

 statutes and regulation for the failure to pay Plaintiffs all wages owed to them for work performed

 for Defendants.

        2.      Specifically, Plaintiff PASTRANA performed one hundred seventy-one (171)

 hours of work for Defendants from December 1, 2020 until December 31, 2020 and was not paid

 a single penny.




                                                 1
Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 2 of 9




          3.      Specifically, Plaintiff GARTENMAYER performed one hundred fifty (150) hours

 of work for Defendants from December 1, 2020 until December 31, 2020 and was not paid a single

 penny.

                                    JURISDICTION & VENUE

          4.      This Court has subject matter jurisdiction over Plaintiffs’ federal law wage claims

 pursuant to 28 U.S.C. §§ 1331 and 1343(4) because these claims seek redress for violations of

 Plaintiffs’ federal civil and statutory rights as well as 29 U.S.C. § 216(b).

          5.      This Court has supplemental jurisdiction over Plaintiffs’ state and local law claims

 pursuant to 28 U.S.C. § 1367(a), because these claims are so closely related to Plaintiffs’ federal

 law wage and hour claims that they form parts of the same case or controversy under Article III of

 the United States Constitution.

          6.      Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b)

 and (c) as a substantial part of the events or omissions giving rise to the claims that occurred in

 this judicial district.

                                           THE PARTIES

          7.      At all times during the term of Plaintiffs’ respective employment for Defendants,

 they were employees within the meaning of the FLSA, FMWA and WTPA.

          8.      At all times during the term of Plaintiffs’ respective employment, Defendants were

 employers within the meaning of the FLSA, FMWA and WTPAs.

          9.      Upon information and belief, Defendant LEVEL UP FITNESS, LLC, is a limited

 liability corporation authorized to do business in the State of Florida with its principal place of

 business located at 10851 SW 88th Street, 308, Miami, FL 33176, with gross annual sales of over

 $500,000.




                                                   2
Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 3 of 9




        10.     Upon information and belief, Defendant GROWTH FITNESS, LLC., is a limited

 liability corporation authorized to do business in the State of Florida with its principal place of

 business located at 12020 SW 114th Place Miami, FL 33176, with gross annual sales of over

 $500,000.

        11.     Upon information and belief, Jeffrey Lessegue is the owner and chief operating

 officer of Defendant GROWTH FITNESS and LEVEL UP FITNESS.

                                              FACTS

        12.     Plaintiff PASTRANA was employed by Defendants as a personal trainer since

 approximately June 2019.

        13.     Plaintiff GARTENMAYER was employed by Defendants as a personal trainer

 since November 2019.

        14.     Plaintiffs PASTRANA and GARTENMAYER’s job duties included but were not

 limited to procuring gym memberships and providing fitness training to clients.

        15.     Plaintiffs PASTRANA and GARTENMAYER’s training services helped the

 Defendants accumulate additional customers for monthly gym memberships.

        16.     From December 1, 2020 until December 31, 2020, Plaintiffs were not paid for any

 of their wages duly owed to them for work performed for the benefit of Defendants.

        17.     While employed with the Defendants, Plaintiff PASTRANA sold training packages

 to prospective clients at a rate determined by the Defendants.

        18.     The clients would sign up for Plaintiff PASTRANA’s training services and directly

 pay the Defendants for her service through an application named Vagaro as well as a monthly fee

 for a gym membership.




                                                 3
Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 4 of 9




        19.    Each month, Plaintiff PASTRANA and other trainers were required to pay the

 Defendants five-hundred dollars ($500.00) from their earnings and were entitled to every dollar

 amount earned over that.

        20.    The Defendants would collect the five-hundred dollars ($500.00) from the

 Plaintiffs and compensate them with the remaining money earned.

        21.    From December 1, 2020 until December 31, 2020, Plaintiff PASTRANA

 performed one hundred seventy-one (171) hours of work for the benefit of Defendants and is owed

 $5,790.00.

        22.    From December 1, 2020 until December 31, 2020, Plaintiff GARTENMAYER

 performed one hundred fifty (150) hours of work for the benefit of Defendants and is owed

 $4,300.00.

        23.    On or about January 7, 2021, Plaintiff PASTRANA sent a text to Defendant

 LESSEGUE, concerning the whereabouts of her pay for the month of December 2020. However,

 Defendant LESSEGUE failed to respond.

        24.    On or about January 8, 2021, Plaintiff PASTRANA again texted Defendant

 LESSEGUE, concerning the whereabouts of her pay for December 2020. This time, Defendant

 LESSEGUE responded by admitting that he failed to pay Plaintiff PASTRANA her wages for

 December and further admitted that he was retaliating against her for quitting by delaying the

 payment of her wages. Specifically, rather than direct depositing Plaintiff PASTRANA’s wages,

 Defendant LESSEGUE informed her that since she quit, he did not want to pay direct deposit fees

 and that ADP would mail her the final check and W-2 forms.

        25.    On January 19, 2021, Plaintiff PASTRANA sent a text to Defendant LESSEGUE

 since she had still not received her wages. Defendant LESSEGUE failed to respond.




                                               4
Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 5 of 9




        26.     On January 29, 2021, Plaintiff PASTRANA again sent a text to Defendant

 LESSEGUE concerning her missing wages.

        27.     On January 30, 2021, Defendant LESSEGUE responded to Plaintiff PASTRANA’s

 text by laughing and then replying that he will personally handle it this week. However, Defendant

 LESSEGUE lied and did not “handle it” that week.

        28.     A week later, on February 7, 2021, Plaintiff PASTRANA sent a text to Defendant

 LESSEGUE concerning her missing wages and W-2. However, Defendant LESSEGUE failed to

 respond.

        29.     On March 29, 2021, undersigned counsel sent Defendants a formal Demand for

 Unpaid Wages/Final Pay Owed via certified mail for both Plaintiff GARTENMAYER and

 Plaintiff PASTRANA. A copy of said Demands from Plaintiffs GARTENMAYER and

 PASTRANA are attached hereto as Exhibit A. A copy of certified mail receipts and tracking

 information for said Demands are attached hereto as Exhibit B. Said demand gave Defendants

 fifteen (15) days to pay Plaintiffs their unpaid wages and provide them with their 2020 W-2s.

 Unsurprisingly, Defendants did not respond or provide Plaintiffs with their duly owed wages and

 2020 W-2s.

        30.     It is clear from Defendants actions that they are intentionally and willfully

 withholding Plaintiffs’ wages and refusing to produce to their 2020 W-2s in direct violation of the

 FLSA, FMWA and WTPA.

        31.     It is clear from Defendant LESSEGUE’s actions that he intentionally and willfully

 assisted Defendants in violating these Statutes and, as such, is personally and jointly liable for any

 judgment or verdict entered by this Court.

        32.     As a result, Plaintiffs are entitled to full compensation for their earned wages, 100%

 liquidated damages, 100% compensatory damages, punitive damages, 9 % statutory interest, a


                                                   5
Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 6 of 9




 $5000 penalty for each of Defendants’ violations of the Wage Theft Prevention Act, attorneys’

 fees and costs.

                                             COUNT I
                                      VIOLATION OF THE FLSA

           33.     Plaintiffs allege and re-allege all the paragraphs above, as if stated full herein.

           34.     Defendants knowingly, willfully, and intentionally failed to compensate Plaintiffs

 for the entirety of their hours worked in violation of 29 U.S.C. § 206(a).

           35.     Because of Defendants’ willful violation of FLSA, Plaintiffs are entitled to recover

 from Defendants, jointly and severally, their unpaid wages, and an equal amount in the form of

 liquidated damages, and additional and equal amount in the form of compensatory damages, as

 well as reasonable attorneys’ fees and costs of the action, including pre-judgment interest, pursuant

 to FLSA, all in an amount to be determined at trial pursuant to 29 U.S.C. § 216(b).

           WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the Court deems just and proper.

                                             COUNT II
                                        VIOLATION OF FMWA

           36.     Plaintiffs allege and re-allege all the paragraphs above, as if stated full herein.

           37.     Defendants knowingly, willfully, and intentionally failed to compensate Plaintiffs

 for the entirety of their hours worked in violation of the FMWA.

           38.     Because of Defendants’ willful violation of FMWA, Plaintiffs are entitled to

 recover from Defendants, jointly and severally, their unpaid wages, and an equal amount in the

 form of liquidated damages, and additional and equal amount in the form of compensatory

 damages, as well as reasonable attorneys’ fees and costs of the action pursuant to F.S.448.08,

 including pre-judgment interest, all in an amount to be determined at trial pursuant to 29 U.S.C. §

 216(b).


                                                      6
Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 7 of 9




        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the Court deems just and proper.

                                         COUNT III
                                AIDER AND ABETTOR LIABILITY

        39.     Plaintiffs allege and re-allege all the paragraphs above, as if stated full herein.

        40.     Defendant LESSEGUE knowingly, willfully, and intentionally failed to

 compensate Plaintiffs for the entirety of their hours worked in violation of the FLSA and FMWA.

        41.     Defendant LESSEGUE knowingly, willfully, and intentionally failed to keep

 accurate payroll and employment records of Plaintiffs and failed to provide them with their 2020

 W-2s in violation of the WTPA.

        42.     Defendant LESSEGUE knowingly, willfully, and intentionally assisted, aided and

 abetted Defendant GROWTH FITNESS and Defendant LEVEL UP FITNESS in the commission

 of violating these Statutes.

        43.     Because of Defendant LESSEGUE’s intentional and willful actions, he should be

 found personally and jointly liable as an aider and abettor.

        44.     Because of Defendant LESSEGUE’s willful violations of the FLSA FMWA and

 WTPA, Plaintiffs are entitled to recover from Defendant LESSEGUE, jointly and severally, their

 unpaid wages, and an equal amount in the form of liquidated damages, and additional and equal

 amount in the form of compensatory damages, as well as reasonable attorneys’ fees and costs of

 the action pursuant to F.S.448.08, including pre-judgment interest, all in an amount to be

 determined at trial pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the Court deems just and proper.




                                                   7
Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 8 of 9




                                            COUNT IV
                                        VIOLATION OF WTPA

         45.     Plaintiffs allege and re-allege all the paragraphs above, as if stated full herein.

         46.     Defendants, knowingly and fraudulently destroyed and failed to provide Plaintiffs’

 payroll and employment records and 2020 W-2 forms in an attempt to avoid paying Plaintiffs for

 their wages and to avoid paying payroll taxes to the Internal Revenue Service and Florida

 Department of Taxation.

         47.     Defendants employed a scheme used to undermine the WTPA which was aided by

 Defendant LESSEGUE.

         48.     As a result, Plaintiffs are entitled to the statutorily allowed penalty of $5000 per

 violation and attorneys’ fees pursuant to Miami-Dade County Code of Ordinances Chapter 22-

 5(1).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the Court deems just and proper.

                                        JURY TRIAL DEMAND

         Plaintiffs request a trial by jury on all issues so triable.

                                             CONCLUSION

         WHEREFORE, Plaintiffs pray for the following relief:

                 i)      All unpaid wages due to Plaintiffs for all hours worked for the benefit of
                         Defendants;

                 ii)     Treble damages of Plaintiffs’ owed wages in the form of liquidated and

                         compensatory damages;

                 iii)    Punitive damages in the amount of $1,000,000 per Plaintiff;

                 iv)     Finding Defendant LESSEGUE personally and jointly liable as an aider

                         and abettor;


                                                     8
Case 1:21-cv-21985-BB Document 1 Entered on FLSD Docket 05/27/2021 Page 9 of 9




            v)      The Statutorily allowed interest rate of 9% of Plaintiffs’ owed wages;

            vi)     Attorneys’ fees and costs for bringing this action;

            vii)    Declaring that Defendants’ violated the aforementioned Statutes;

            viii)   A $5000 penalty for each violation of the WTPA;

            ix)     Issuance of Plaintiffs’ 2020 W-2 forms; and

            x)      For all other relief this Court deems just and proper.



      Dated: May 27, 2021

                                                   Respectfully submitted,

                                                   JOSEF TIMLICHMAN LAW, PLLC
                                                   Attorneys for Plaintiff
                                                   18851 NE 29 Avenue, Suite 700
                                                   Aventura, Florida 33180
                                                   Tel: (305) 748-3789
                                                   Fax: (305) 847-2441
                                                   Email: josef@lawnowfl.com
                                                          edward@lawnowfl.com
                                                          info@lawnowfl.com

                                                   /s/ Edward Armellino
                                                   Edward Armellino, Esq.
                                                   Fla. Bar No. 114904
                                                   Josef Timlichman, Esq.
                                                   Fla. Bar No. 121265




                                              9
